Exhibit 10.9

 

[g148321kmi001.jpg]

Document A111TM – 1997

 

Standard Form of Agreement Between Owner and Contractor
where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price

 

AGREEMENT made as of the 6th day of June in the year Two Thousand Five

(In words, indicate day, month and year)

 

BETWEEN the Owner:

(Name, address and other information)

 

Diamond Jo Worth, LLC
400 East 3rd Street
Dubuque, IA 52001

 

and the Contractor:

(Name, address and other information)

 

Henkel Construction Company
208 East State Street, P.O. Box 920
Mason City, IA 50401

 

The Project is:

(Name and location)

 

Excursion Gambling Boat
Worth County, IA

 

The Architect is:

(Name, address and other information)

 

KGA Architecture

4495 South Polaris Avenue
Las Vegas, NV 89103

 

The Owner and Contractor agree as follows.

 

ADDITIONS AND DELETIONS:

 

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences.  Consultation with an attorney
is encouraged with respect to its completion or modification.

 

This document is not intended for use in competitive bidding.

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference.   Do not use with other general
conditions unless this document is modified.

 

This document has been approved and endorsed by the Associated General
Contractors of America.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1  THE CONTRACT DOCUMENTS

 

The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.

 

ARTICLE 2  THE WORK OF THIS CONTRACT

 

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

 

ARTICLE 3  RELATIONSHIP OF THE PARTIES

 

The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner’s
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.

 

ARTICLE 4  DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

§ 4.1  The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.

 

Date of commencement shall be established as June 6, 2005 or the date upon which
Contractor has received owner’s written Notice to Proceed, proof of financing
acceptable to Contractor for the Initial Contract Sum, and a fully executed
Contract.  Contractor shall acknowledge in writing when these conditions have
been met.  This acknowledgment shall be given by a separate letter.

 

If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic’s liens and other security interests, the Owner’s time
requirement shall be as follows:

 

§ 4.2  The Contract Time shall be measured from the date of commencement.

 

§ 4.3  The Contractor shall achieve Substantial Completion of the Contractor’s
Work not later than 235 calendar days from the date of commencement, per Article
4.1:

 

“Substantial Completion” (or similar words such as “Substantially Complete”, and
any derivation thereof) means that the following has occurred:

 

The construction of the Project (other than exterior items if same cannot be
completed due to adverse weather conditions) has been completed in accordance
with this Contract and the Contract Documents and in substantial compliance with
all legal requirements pertaining to Contractor’s Work so as to allow the
Project to be utilized for its intended purpose, in each case, as reasonably
determined by the Architect after consultation with the Contractor and the Owner
(but without giving effect to any work to be completed by the Owner or any other
person and/or any work for which the Contractor has no legal obligation to
control, contractual relationship with, or responsibility to complete under the
Contract).

 

§ 4.3.1  The Contractor shall achieve Substantial Completion on or before the
date which is 235 calendar days after all items in Article 4.1 Paragraph 2 above
have been satisfied.  The Contractor acknowledges and agrees that time is of the
essence as to such date of Substantial Completion and the Contractor and the
Owner each agree that the damages to be suffered by the Owner for the
Contractor’s failure to achieve Substantial Completion by said date is are not
susceptible to calculation.  Accordingly, the Contractor and the Owner agree
that the Guaranteed

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

2

--------------------------------------------------------------------------------


 

Maximum Price (GMP) shall be reduced by an amount equal to $10,000 for each day
that Substantial Completion extends beyond said date and the Owner acknowledges
that such liquidated damages shall be the only damages to be recovered by the
Owner with respect to failure to achieve Substantial Completion by said date. 
Adjustments to Guaranteed Maximum Price (GMP) as set forth in this Section shall
be by Change Order which shall be prepared by the Architect for signature by the
Owner, the Contractor and the Architect within ten (10) days after Substantial
Completion.

 

Portion of Work

 

Substantial Completion date

59,400 Square Foot Casino

 

Two-Hundred-Thirty-Five (235) Calendar Days from the Date of Commencement per
Articles 4.1 and 4.3 above.

 

, subject to adjustments of this Contract Time as provided in the Contract
Documents.

 

ARTICLE 5  BASIS FOR PAYMENT

 

§ 5.1  CONTRACT SUM

 

§ 5.1.1  The Owner shall pay the Contractor the Contract Sum in current funds
for the Contractor’s performance of the Contract. The Contract Sum is the Cost
of the Work as defined in Article 7 plus the Contractor’s Fee.

 

§ 5.1.2  The Contractor’s Fee is as follows:

 

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor’s Fee, and describe the method of adjustment of the
Contractor’s Fee for changes in the Work.)

 

Total fee compensation to be paid to Contractor shall be a flat fee of
Seven-Hundred-Thousand and No/100 Dollars ($700,000.00) plus 3.5% of the Cost of
the Work involved in any additive Change Orders (other than the Change Orders
for the hotel construction and the GMP).  Owner may add the construction of a
100 room hotel by Change Order for the separate flat fee of
Two-Hundred-Fifty-Thousand and No/100 Dollars ($250,000.00) if hotel
construction is added by Change Order prior to January 1, 2006.  Fees shall not
be reduced for change orders resulting in a lower cost of the Work.

 

§ 5.2  GUARANTEED MAXIMUM PRICE

 

§ 5.2.1  The sum of the Cost of the Work and the Contractor’s Fee shall be a
maximum sum guaranteed by the Contractor, subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price. Costs which would
cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.

 

Initial Contract Sum (including partial Contractor’s Fee) shall be
Nine-Hundred-Twenty-Five-Thousand and No/100 Dollars ($925,000.00) and shall
include project mobilization, site fencing, caisson drilling and installation,
and site mass earthwork.

 

Guaranteed Maximum Price (GMP) shall be added to this Contract by Change Order. 
The Guaranteed Maximum Price shall be an amount mutually agreed to by Owner and
Contractor which includes the Cost of the Work as defined in Article 7 plus the
Contractor’s Fee.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

3

--------------------------------------------------------------------------------


 

§ 5.2.1.1  From and after the date on which the Guaranteed Maximum Price (GMP)
has been established and all of the Work has been contracted with Subcontractors
and providers of equipment and materials in accordance with the Contract
Documents, any subsequent reductions in the scope of the Work which reduce the
Cost of the Work in the Guaranteed Maximum Price (GMP) will be incorporated into
the Contract by a Change Order which reduces the GMP by an amount equal to the
cost reduction generated by that change in scope.  Prior to Substantial
Completion,  reductions in cost and/or savings achieved by the Contractor in any
manner other than a reduction in scope shall not result in a reduction of the
Guaranteed Maximum Price.

 

Within (30) days after the date on which Substantial Completion occurs (or such
other date approved by the Contractor and the Owner), the Cost of the Work shall
be determined by the Owner and the Contractor.  In the event that the sum of the
Cost of the Work and the Contractor’s Fee are less than the GMP, 100% of all
savings (other than cash discounts which are for the benefit of the Contractor
pursuant to Article 9) will be retained by the Owner.  Such savings shall reduce
the Cost of the Work and the parties will enter into a Change Order which
reduces the GMP by an amount equal to such savings.

 

§ 5.2.2  The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)

 

To be determined.

 

§ 5.2.3  Unit prices, if any, are as follows:

 

Description

 

Units

 

Price ($ 0.00)

 

To be determined

 

 

 

 

 

 

§ 5.2.4  Allowances, if any, are as follows

(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)

 

Allowance

 

Amount ($ 0.00)

 

Included items

 

To be determined

 

 

 

 

 

 

§ 5.2.5  Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:

 

To be determined

 

§ 5.2.6  To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents as set forth in a change order.  Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

ARTICLE 6  CHANGES IN THE WORK

 

§ 6.1  Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.

 

§ 6.2  In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

4

--------------------------------------------------------------------------------


 

§ 6.3  In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as defined in Section 5.1.2 of this
Agreement.

 

§ 6.4 

 

ARTICLE 7  COSTS TO BE REIMBURSED AND INCLUDED IN THE GUARANTEED MAXIMUM PRICE
(GMP)

 

§ 7.1  COST OF THE WORK

 

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.

 

§ 7.2 LABOR COSTS

 

§ 7.2.1

 

Labor Costs of the Contractor’s supervisory and administrative personnel and
workmen and women when at the site or engaged in the performance of Contractor’s
Work for this project (including Work performed pursuant to Change Orders).

 

See Attachment “A” – Worth County Excursion Gambling Boat Labor Rate Schedule
for labor rates which will apply to the Contract.  These labor rates include all
benefits, workers compensation costs, and other amounts paid or payable to, or
with respect to, such personnel and workmen and women and shall remain in effect
throughout construction of the Project (including Work performed pursuant to
Change Orders) other than the Change Order for the hotel construction which
shall set forth a separate Guaranteed Maximum Price for the hotel construction)
and shall apply to all Henkel Construction Company project management and field
labor performed on the Project.

 

§ 7.2.3  Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.

 

§ 7.2.4  Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.

 

§ 7.3  SUBCONTRACT COSTS

 

§ 7.3.1

 

Amounts properly billed by Subcontractors for Work in accordance with
subcontracts covering their portions of the Work which subcontracts shall be
approved by the Owner and the Contractor in accordance with the Contract
Documents.  If Owner’s rejection of Subcontractor, Sub-subcontractor, supplier,
or vendor results in a purchase cost or schedule duration which exceeds what
Contractor has proposed, then a Change Order shall be executed by Owner adding
such extra costs and/or time.

 

§ 7.4  COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

 

§ 7.4.1  Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

5

--------------------------------------------------------------------------------


 

§ 7.4.2  Costs of materials described in the preceding Section 7.4.1 in excess
of those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

 

§ 7.5  COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

 

§ 7.5.1  Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.

 

§ 7.5.2  Rental charges for temporary facilities, machinery, fuel, oil, grease,
equipment, and hand tools not customarily owned by construction workers that are
provided by the Contractor at the site, whether rented from the Contractor or
others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner’s prior approval.  Internal rental rates
for Henkel Construction Company furnished rental equipment shall be hourly and
shall be based on 100% of current AED Green Book rates.

 

§ 7.5.3  Costs of removal of debris from the site.

 

§ 7.5.4  Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, cellular
telephone charges and pager services, photographs, telephone and internet
service at the site and reasonable petty cash expenses of the site office.

 

§ 7.5.5  That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work.

 

§ 7.5.6  Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.

 

§ 7.6 MISCELLANEOUS COSTS

 

§ 7.6.1  That portion of insurance and bond premiums that can be directly
attributed to this Contract:

 

§ 7.6.2

 

All applicable taxes and fees associated with Contractor’s Work.

 

§ 7.6.3  Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.

 

§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.

 

§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

6

--------------------------------------------------------------------------------


 

Guaranteed Maximum Price. If such royalties, fees and costs are excluded by the
last sentence of Section 3.17.1 of AIA Document A201-1997 or other provisions of
the Contract Documents, then they shall not be included in the Cost of the Work.

 

§ 7.6.6 Data processing costs related to the Work including all hardware and
software costs.

 

§ 7.6.7 Deposits lost for causes other than the Contractor’s negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.

 

§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor and/or the
Contractor, a Subcontractor, and/or a Sub-Subcontractor or any of them,
reasonably incurred by the Contractor in the performance of the Work and with
the Owner’s prior written approval; which approval shall not be unreasonably
withheld.

 

§ 7.6.9 Expenses incurred in accordance with the Contractor’s standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.

 

§ 7.6.10 Cost of necessary safety equipment, supplies, drug testing, safety
seminars, and safety incentives.

 

§ 7.6.11 Meals and lodging while conducting business for the Project.

 

§ 7.6.12 Offsite storage, warehousing and fabrication, if necessary.

 

§ 7.6.13 Costs incurred after completion of the Project for warranty items that
cannot be billed to Subcontractors, up to a maximum of Fifty Thousand and No/100
Dollars ($50,000.00).

 

§ 7.7 OTHER COSTS AND EMERGENCIES

 

§ 7.7.1 Any cost not specifically excluded by Article 8 which Contractor incurs
in the performance of the Work or furtherance of the Project.

 

§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.

 

§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.

 

ARTICLE 8  COSTS NOT TO BE REIMBURSED NOR INCLUDED IN THE GUARANTEED MAXIMUM
PRICE (GMP)

 

§ 8.1 The Cost of the Work shall not include:

 

§ 8.1.1 Salaries and other compensation of the Contractor’s personnel stationed
at the Contractor’s principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.

 

§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.

 

§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.

 

§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.

 

§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

 

§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

7

--------------------------------------------------------------------------------


 

§ 8.1.7 Any cost not specifically and expressly described in Article 7.

 

§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS

 

§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

 

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner dollar for dollar as a deduction from
the Cost of the Work.

 

ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS

 

§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.

 

§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Architect (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

 

§ 10.4 The Contractor shall require a clause in all subcontracts and
subsubcontracts prohibiting the Contactors or such Subcontractor or
Subsubcontractor thereunder, as the case may be, from receiving any discount,
refund, inducement, benefit or payment which is not to or for the benefit of the
Owner and which is not reflected in the terms of the applicable subcontract or
subsubcontract, as applicable.  Each subcontractor and subsubcontractor shall
certify as to such statement after written request by the Contractor, the Owner
or the Owner’s Representative or his Designee.

 

ARTICLE 11 ACCOUNTING RECORDS

 

The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner’s accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.

 

ARTICLE 12 PAYMENTS

 

§ 12.1 PROGRESS PAYMENTS

 

§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

8

--------------------------------------------------------------------------------


 

§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

 

§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 10th day of a month, the Owner shall make payment to the
Contractor not later than the 30th day of the same month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than twenty (20) days after the
approval by the Owner’s Project Representative or Project Representative’s
Designee.

 

§ 12.1.4

 

With each Application for Payment, the Contractor shall submit timesheets, petty
cash accounts, and along with the current progress payment, copies of invoices
and other documentation to substantiate Contractor’s costs to date as the date
of the Progress Payment Application unless Contractor’s cost of the work has
exceeded the GMP.  After each such Progress Payment Application has been
approved and funded by Owner, the Contractor shall make the payments to the
Subcontractors, Sub-subcontractors, vendors, or suppliers as set forth in such
approved Progress Payment Application.

 

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values approved by the Contractor, the Architect, the Owner, and the Owner’s
Representative in accordance with the Contract Documents. The schedule of values
shall allocate the entire Guaranteed Maximum Price among the various portions of
the Work, except that the Contractor’s Fee shall be shown as a single separate
item. The schedule of values shall be prepared in such form and supported by
such data to substantiate its accuracy as the Architect and Owner’s
Representative may require. This schedule, unless objected to by the Architect
or the Owner, shall be used as a basis for reviewing the Contractor’s
Applications for Payment.

 

§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1              take that portion of the Guaranteed Maximum Price properly
allocable to completed Work as determined by multiplying the percentage of
completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the schedule of values. Pending
final determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

 

.2              add that portion of the Guaranteed Maximum Price properly
allocable to materials and equipment delivered and suitably stored at the site
for subsequent incorporation in the Work, or if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing;

 

.3              add the Contractor’s Fee, less retainage.  Retainage shall be
10% until the Work under the Contract Agreement is 50% complete and has been
performed in accordance with the term thereof after which no further retainage
will be held and none shall be released until Substantial Completion, except by
mutual agreement between Owner and Contractor.  The Contractor’s Fee shall be
computed upon the Cost of the Work described in the two preceding Clauses at the
rate stated in Section 5.1.2 or, if the Contractor’s Fee is stated as a fixed
sum in that Subparagraph, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work in the two preceding Clauses bears to a
reasonable estimate of the probable Cost of the Work upon its completion;

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

9

--------------------------------------------------------------------------------


 

.4              subtract the aggregate of previous payments made by the Owner;

 

.5              subtract the shortfall, if any, indicated by the Contractor in
the documentation required by Section 12.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation; and

 

.6              subtract amounts, if any, for which the Architect has withheld
or nullified a Certificate for Payment as provided in Section 9.5 of AIA
Document A201-1997.

 

§ 12.1.8 Except with the Owner’s prior approval, payments to Subcontractors
shall be subject to retainage.  Retainage shall be 10% until the Work under the
subcontract agreement is 50% complete and has been performed in accordance with
the terms thereof after which no further retainage will be held and none shall
be released until Substantial Completion, except by mutual agreement between
Owner and Contractor.  The Owner and the Contractor shall agree upon a mutually
acceptable procedure for review and approval of payments and retention for
Subcontractors.  The Contractor shall not request payment from Owner for any
amount being withheld from a Subcontractor until such time as such withheld
payment is to be paid to the Subcontractor in accordance with its subcontract
agreement.

 

§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect, the Owner’s Representative, and/or his Designee shall be entitled to
rely on the accuracy and completeness of the information furnished by the
Contractor and shall not be deemed to represent that the Architect, the Owner,
the Owner’s Representative, and/or his Designee has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 12.1.4 or other supporting data; that the Architect, the Owner, the
Owner’s Representative, and/or his Designee has made exhaustive or continuous
on-site inspections or that the Architect, the Owner, the Owner’s
Representative, and/or his Designee has made examinations to ascertain how or
for what purposes the Contractor has used amounts previously paid on account of
the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner’s accountants acting in the sole interest
of the Owner.

 

§ 12.2 FINAL PAYMENT

 

§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

.1              the Contractor has fully performed the Contract except for the
Contractor’s responsibility to correct Work as provided in Section 12.2.2 of AIA
Document A201-1997, and to satisfy other requirements, if any, which extend
beyond final payment; and

 

.2              a final Certificate for Payment has been issued by the Architect
after approval by the Owner’s Representative or his Designee.

 

§ 12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect’s final Certificate for Payment, or
as follows:

 

§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after approval of the written report by
the Owner’s accountants and the Owner’s Representative or his Designee, either
issue to the Owner a final Certificate for Payment with a copy to the
Contractor, or notify the Contractor and Owner in writing of the Architect’s
reasons for withholding a certificate as provided in Section 9.5.1 of the AIA
Document A201-1997. The time periods stated in this Section 12.2.3 supersede
those stated in Section 9.4.1 of the AIA Document A201-1997.  Total time for
review and approval of the accounting report and issuance of a final Certificate
of Payment, By Owner, Architect, Owner’s Accountants, Owner’s Representative,
and all other

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

10

--------------------------------------------------------------------------------


 

parties deemed necessary by Owner shall not exceed 30 days (unless additional
time is reasonably required to correct errors and/or inconsistencies in the
accounting report and the Certificate of Payment).

 

§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor’s receipt of a
copy of the Architect’s final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner’s accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect’s final Certificate for Payment.

 

§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto up to a
maximum warranty cost of Fifty Thousand and No/100 Dollars ($50,000.00) on the
same basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

 

ARTICLE 13 TERMINATION OR SUSPENSION

 

§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997.  However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except as follows:

 

If the contract is terminated by the Owner, Contractor shall be paid for all
costs of work incurred to date of said termination, plus reasonable termination
costs not to exceed Thirty Thousand and No/100 Dollars ($30,000.00) for items
including but not limited to demobilization, termination of contracts,
re-stocking charges, etc., and Contractor’s fee of three and one half percent (3
½%) on all costs of construction and termination.

 

§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:

 

§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;

 

§ 13.2.2 Add the Contractor’s Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor’s Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

 

§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.

 

§ 13.3 The Owner shall also pay the Contractor the actual out of pocket costs of
the Contractor, either by purchase or rental at the election of the Owner, for
any equipment owned by the Contractor that the Owner elects to retain and that
is not otherwise included in the Cost of the Work under Section 13.2.1. To the
extent that the Owner elects to take legal assignment of subcontracts and
purchase orders (including rental agreements), the Contractor shall, as a
condition of receiving the payments referred to in this Article 13, execute and
deliver all such papers and take all such steps, including the legal assignment
of such subcontracts and other contractual rights of the Contractor, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Contractor under such subcontracts or purchase orders.

 

§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term “profit” shall be understood to mean the Contractor’s Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

11

--------------------------------------------------------------------------------


 

ARTICLE 14 MISCELLANEOUS PROVISIONS

 

§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

 

§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.

(Insert rate of interest agreed upon, if any.)

 

12% APR

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Contractor’s principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

§ 14.3 The Owner’s representative is:

(Name, address and other information.)

 

Michael Luzich

Diamond Jo Worth, LLC
400 East 3rd Street
Dubuque, IA 52001
563-690-2120

 

§ 14.3.1 The Owner representative’s designee is:

 

Kevin Fontenot

Diamond Jo Worth, LLC

400 East 3rd Street

Dubuque, IA 52001

563-690-2120

 

§ 14.4 The Contractor’s representative is:

(Name, address and other information.)

 

Alan Kittleson, Vice President
Henkel Construction Company
208 East State Street, P.O. Box 920
Mason City, IA 50401
641-423-5674

 

§ 14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.

 

§ 14.6 Other provisions:

 

It is hereby mutually agreed that Owner and Contractor are entering into this
agreement without a Guaranteed Maximum Price (GMP) to expedite the start of
construction for the benefit of the Owner.

 

It is further mutually agreed that the Contractor will submit to Owner a
proposed Change Order setting forth the Guaranteed Maximum Price (GMP) (together
with all underlying assumptions) no later than fifteen (15) working days after
receipt of the Guaranteed Maximum Price documents from Owner.  After approval of
the GMP, the Contractor will enter into subcontract agreements with
Subcontractors, Sub-subcontractors, material and

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

12

--------------------------------------------------------------------------------


 

equipment suppliers and vendors in accordance with this Contract.  Prior to the
approval of such Change Order, construction will commence pursuant to separate
agreements with certain Subcontractors, Sub-subcontractors, material and
equipment suppliers and vendors and the terms of such separate agreements shall
be replaced by such subcontract agreements.

 

ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS

 

§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

 

§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997.

 

§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997, as modified by
Agreement between Owner and Contractor.

 

§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated         , and are as follows:

 

Document

 

Title

 

Pages

 

To be determined

 

 

 

 

 

 

§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows:

(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)

Title of Specifications exhibit:

To be determined

 

§ 15.1.5 The Drawings are as follows, and are dated    unless a different date
is shown below:

(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)

Title of Drawings exhibit:

To be determined

 

§ 15.1.6 The Addenda, if any, are as follows:

 

Number

 

Date

 

Pages

 

To be determined

 

 

 

 

 

 

Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.

 

§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:

(List here any additional documents, such as a list of alternates that are
intended to form part of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor’s bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)

 

Exhibit “A” – “Insurance, Indemnification, Bonding, and Waiver of Subrogation”

Attachment “A” – “Billing Labor Rate Schedule”

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

13

--------------------------------------------------------------------------------


 

ARTICLE 16 INSURANCE AND BONDS

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

Diamond Jo Worth, LLC

 

Henkel Construction Company

 

 

 

 

 

 

 

 

 

  OWNER (Signature)

 

  CONTRACTOR (Signature)

 

 

 

 

 

  Michael S. Luzich, President

 

  Thomas R. Schaefer, President

 

  (Printed name and title)

 

  (Printed name and title)

 

 

 

AIA Document A111™ – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects.   All rights
reserved.  WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. 
This document was produced by AIA software at 11:28:39 on 06/04/2005 under Order
No.1000159854_1 which expires on 1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

14

--------------------------------------------------------------------------------


 

Additions and Deletions Report for

 

AIA® Document A111TM – 1997

 

This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.

 

Note:  This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 11:28:39 on 06/04/2005.

 

PAGE 1

 

AGREEMENT made as of the 6th day of June in the year Two Thousand Five

 

...

Diamond Jo Worth, LLC

...

400 East 3rd Street

...

Dubuque, IA 52001

...

Henkel Construction Company

...

208 East State Street, P.O. Box 920

...

Mason City, IA 50401

...

Excursion Gambling Boat

...

Worth County, IA

...

KGA Architecture

...

4495 South Polaris Avenue

...

Las Vegas, NV 89103

 

PAGE 2

 

Date of commencement shall be established as June 6, 2005 or the date upon which
Contractor has received owner’s written Notice to Proceed, proof of financing
acceptable to Contractor for the Initial Contract Sum, and a fully executed
Contract.  Contractor shall acknowledge in writing when these conditions have
been met.  This acknowledgment shall be given by a separate letter.

...

§ 4.3 The Contractor shall achieve Substantial Completion of the Contractor’s
Work not later than 235 calendar days from the date of commencement, per Article
4.1:

...

“Substantial Completion” (or similar words such as “Substantially Complete”, and
any derivation thereof) means that the following has occurred:

...

The construction of the Project (other than exterior items if same cannot be
completed due to adverse weather conditions) has been completed in accordance
with this Contract and the Contract Documents and in substantial compliance with
all legal requirements pertaining to Contractor’s Work so as to allow the
Project to be utilized for its intended purpose, in each case, as reasonably
determined by the Architect after consultation with the Contractor and the Owner
(but without giving effect to any work to be completed by the Owner or any other
person and/or any

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

1

--------------------------------------------------------------------------------


 

work for which the Contractor has no legal obligation to control, contractual
relationship with, or responsibility to complete under the Contract).

...

§ 4.3.1 The Contractor shall achieve Substantial Completion on or before the
date which is 235 calendar days after all items in Article 4.1 Paragraph 2 above
have been satisfied.  The Contractor acknowledges and agrees that time is of the
essence as to such date of Substantial Completion and the Contractor and the
Owner each agree that the damages to be suffered by the Owner for the
Contractor’s failure to achieve Substantial Completion by said date are not
susceptible to calculation.  Accordingly, the Contractor and the Owner agree
that the Guaranteed Maximum Price (GMP) shall be reduced by an amount equal to
$10,000 for each day that Substantial Completion extends beyond said date and
the Owner acknowledges that such liquidated damages shall be the only damages to
be recovered by the Owner with respect to failure to achieve Substantial
Completion by said date.  Adjustments to Guaranteed Maximum Price (GMP) as set
forth in this Section shall be by Change Order which shall be prepared by the
Architect for signature by the Owner, the Contractor and the Architect within
ten (10) days after Substantial Completion.

 

PAGE 3

 

59,400 Square Foot Casino

 

Two-Hundred-Thirty-Five (235) Calendar Days

 

 

from the Date of Commencement per Articles 4.1

 

 

and 4.3 above.

...

§ 5.1.2 The Contractor’s Fee is as follows:

...

Total fee compensation to be paid to Contractor shall be a flat fee of
Seven-Hundred-Thousand and No/100 Dollars ($700,000.00) plus 3.5% of the Cost of
the Work involved in any additive Change Orders (other than the Change Orders
for the hotel construction and the GMP).  Owner may add the construction of a
100 room hotel by Change Order for the separate flat fee of
Two-Hundred-Fifty-Thousand and No/100 Dollars ($250,000.00) if hotel
construction is added by Change Order prior to January 1, 2006.  Fees shall not
be reduced for change orders resulting in a lower cost of the Work.

...

§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee shall be a
maximum sum guaranteed by the Contractor, subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price. Costs which would
cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.

...

Initial Contract Sum (including partial Contractor’s Fee) shall be
Nine-Hundred-Twenty-Five-Thousand and No/100 Dollars ($925,000.00) and shall
include project mobilization, site fencing, caisson drilling and installation,
and site mass earthwork.

...

Guaranteed Maximum Price (GMP) shall be added to this Contract by Change Order. 
The Guaranteed Maximum Price shall be an amount mutually agreed to by Owner and
Contractor which includes the Cost of the Work as defined in Article 7 plus the
Contractor’s Fee.

 

PAGE 4

 

§ 5.2.1.1 From and after the date on which the Guaranteed Maximum Price (GMP)
has been established and all of the Work has been contracted with Subcontractors
and providers of equipment and materials in accordance with the Contract
Documents, any subsequent reductions in the scope of the Work which reduce the
Cost of the Work in the Guaranteed Maximum Price (GMP) will be incorporated into
the Contract by a Change Order which reduces the GMP by an amount equal to the
cost reduction generated by that change in scope.  Prior to Substantial
Completion,  reductions in cost and/or savings achieved by the Contractor in any
manner other than a reduction in scope shall not result in a reduction of the
Guaranteed Maximum Price.

...

Within (30) days after the date on which Substantial Completion occurs (or such
other date approved by the Contractor and the Owner), the Cost of the Work shall
be determined by the Owner and the Contractor.  In the event

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

2

--------------------------------------------------------------------------------


 

that the sum of the Cost of the Work and the Contractor’s Fee are less than the
GMP, 100% of all savings (other than cash discounts which are for the benefit of
the Contractor pursuant to Article 9) will be retained by the Owner.  Such
savings shall reduce the Cost of the Work and the parties will enter into a
Change Order which reduces the GMP by an amount equal to such savings.

...

To be determined.

...

To be determined

...

To be determined

...

To be determined

...

§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents as set forth in a change order.  Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.

 

PAGE 5

 

ARTICLE 7  COSTS TO BE REIMBURSED AND INCLUDED IN THE GUARANTEED MAXIMUM PRICE
(GMP)

...

Labor Costs of the Contractor’s supervisory and administrative personnel and
workmen and women when at the site or engaged in the performance of Contractor’s
Work for this project (including Work performed pursuant to Change Orders).

...

See Attachment “A” – Worth County Excursion Gambling Boat Labor Rate Schedule
for labor rates which will apply to the Contract.  These labor rates include all
benefits, workers compensation costs, and other amounts paid or payable to, or
with respect to, such personnel and workmen and women and shall remain in effect
throughout construction of the Project (including Work performed pursuant to
Change Orders) other than the Change Order for the hotel construction which
shall set forth a separate Guaranteed Maximum Price for the hotel construction)
and shall apply to all Henkel Construction Company project management and field
labor performed on the Project.

...

Amounts properly billed by Subcontractors for Work in accordance with
subcontracts covering their portions of the Work which subcontracts shall be
approved by the Owner and the Contractor in accordance with the Contract
Documents.  If Owner’s rejection of Subcontractor, Sub-subcontractor, supplier,
or vendor results in a purchase cost or schedule duration which exceeds what
Contractor has proposed, then a Change Order shall be executed by Owner adding
such extra costs and/or time.

 

PAGE 6

 

§ 7.5.2 Rental charges for temporary facilities, machinery, fuel, oil, grease,
equipment, and hand tools not customarily owned by construction workers that are
provided by the Contractor at the site, whether rented from the Contractor or
others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof. Rates and quantities of equipment
rented shall be subject to the Owner’s prior approval.  Internal rental rates
for Henkel Construction Company furnished rental equipment shall be hourly and
shall be based on 100% of current AED Green Book rates.

...

§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, cellular
telephone charges and pager services, photographs, telephone and internet
service at the site and reasonable petty cash expenses of the site office.

...

All applicable taxes and fees associated with Contractor’s Work.

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

3

--------------------------------------------------------------------------------


 

...

PAGE 7

 

§ 7.6.6 Data processing costs related to the Work including all hardware and
software costs.

...

§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor and/or the
Contractor, a Subcontractor, and/or a Sub-Subcontractor or any of them,
reasonably incurred by the Contractor in the performance of the Work and with
the Owner’s prior written approval; which approval shall not be unreasonably
withheld.

...

§ 7.6.10 Cost of necessary safety equipment, supplies, drug testing, safety
seminars, and safety incentives.

...

§ 7.6.11 Meals and lodging while conducting business for the Project.

...

§ 7.6.12 Offsite storage, warehousing and fabrication, if necessary.

...

§ 7.6.13 Costs incurred after completion of the Project for warranty items that
cannot be billed to Subcontractors, up to a maximum of Fifty Thousand and No/100
Dollars ($50,000.00).

...

§ 7.7.1 Any cost not specifically excluded by Article 8 which Contractor incurs
in the performance of the Work or furtherance of the Project.

...

ARTICLE 8 COSTS NOT TO BE REIMBURSED NOR INCLUDED IN THE GUARANTEED MAXIMUM
PRICE (GMP)

 

PAGE 8

 

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner dollar for dollar as a deduction from
the Cost of the Work.

...

§ 10.4 The Contractor shall require a clause in all subcontracts and
subsubcontracts prohibiting the Contactors or such Subcontractor or
Subsubcontractor thereunder, as the case may be, from receiving any discount,
refund, inducement, benefit or payment which is not to or for the benefit of the
Owner and which is not reflected in the terms of the applicable subcontract or
subsubcontract, as applicable.  Each subcontractor and subsubcontractor shall
certify as to such statement after written request by the Contractor, the Owner
or the Owner’s Representative or his Designee.

 

PAGE 9

 

§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 10th day of a month, the Owner shall make payment to the
Contractor not later than the 30th day of the same month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than twenty (20) days after the
approval by the Owner’s Project Representative or Project Representative’s
Designee.

...

§ 12.1.4

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

4

--------------------------------------------------------------------------------


 

...

With each Application for Payment, the Contractor shall submit timesheets, petty
cash accounts, and along with the current progress payment, copies of invoices
and other documentation to substantiate Contractor’s costs to date as the date
of the Progress Payment Application unless Contractor’s cost of the work has
exceeded the GMP.  After each such Progress Payment Application has been
approved and funded by Owner, the Contractor shall make the payments to the
Subcontractors, Sub-subcontractors, vendors, or suppliers as set forth in such
approved Progress Payment Application.

...

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values approved by the Contractor, the Architect, the Owner, and the Owner’s
Representative in accordance with the Contract Documents. The schedule of values
shall allocate the entire Guaranteed Maximum Price among the various portions of
the Work, except that the Contractor’s Fee shall be shown as a single separate
item. The schedule of values shall be prepared in such form and supported by
such data to substantiate its accuracy as the Architect and Owner’s
Representative may require. This schedule, unless objected to by the Architect
or the Owner, shall be used as a basis for reviewing the Contractor’s
Applications for Payment.

...

.3              add the Contractor’s Fee, less retainage.  Retainage shall be
10% until the Work under the Contract Agreement is 50% complete and has been
performed in accordance with the term thereof after which no further retainage
will be held and none shall be released until Substantial Completion, except by
mutual agreement between Owner and Contractor. The Contractor’s Fee shall be
computed upon the Cost of the Work described in the two preceding Clauses at the
rate stated in Section 5.1.2 or, if the Contractor’s Fee is stated as a fixed
sum in that Subparagraph, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work in the two preceding Clauses bears to a
reasonable estimate of the probable Cost of the Work upon its completion;

 

PAGE 10

 

§ 12.1.8 Except with the Owner’s prior approval, payments to Subcontractors
shall be subject to retainage.  Retainage shall be 10% until the Work under the
subcontract agreement is 50% complete and has been performed in accordance with
the terms thereof after which no further retainage will be held and none shall
be released until Substantial Completion, except by mutual agreement between
Owner and Contractor.  The Owner and the Contractor shall agree upon a mutually
acceptable procedure for review and approval of payments and retention for
Subcontractors.  The Contractor shall not request payment from Owner for any
amount being withheld from a Subcontractor until such time as such withheld
payment is to be paid to the Subcontractor in accordance with its subcontract
agreement.

...

§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect, the Owner’s Representative, and/or his Designee shall be entitled to
rely on the accuracy and completeness of the information furnished by the
Contractor and shall not be deemed to represent that the Architect, the Owner,
the Owner’s Representative, and/or his Designee has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 12.1.4 or other supporting data; that the Architect, the Owner, the
Owner’s Representative, and/or his Designee has made exhaustive or continuous
on-site inspections or that the Architect, the Owner, the Owner’s
Representative, and/or his Designee has made examinations to ascertain how or
for what purposes the Contractor has used amounts previously paid on account of
the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner’s accountants acting in the sole interest
of the Owner.

...

.2              a final Certificate for Payment has been issued by the Architect
after approval by the Owner’s Representative or his Designee.

...

§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner’s accountants report to be substantiated by the Contractor’s final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after approval of the written report by
the Owner’s accountants and the Owner’s Representative or his Designee, either
issue to the Owner a final Certificate for Payment with a copy to the
Contractor, or notify the

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

5

--------------------------------------------------------------------------------


 

Contractor and Owner in writing of the Architect’s reasons for withholding a
certificate as provided in Section 9.5.1 of the AIA Document A201-1997. The time
periods stated in this Section 12.2.3 supersede those stated in Section 9.4.1 of
the AIA Document A201-1997.  Total time for review and approval of the
accounting report and issuance of a final Certificate of Payment, By Owner,
Architect, Owner’s Accountants, Owner’s Representative, and all other parties
deemed necessary by Owner shall not exceed 30 days (unless additional time is
reasonably required to correct errors and/or inconsistencies in the accounting
report and the Certificate of Payment).

 

PAGE 11

 

§ 12.2.5 If, subsequent to final payment and at the Owner’s request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor’s Fee applicable thereto up to a
maximum warranty cost of Fifty Thousand and No/100 Dollars ($50,000.00) on the
same basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.

...

§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997.  However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except as follows:

...

If the contract is terminated by the Owner, Contractor shall be paid for all
costs of work incurred to date of said termination, plus reasonable termination
costs not to exceed Thirty Thousand and No/100 Dollars ($30,000.00) for items
including but not limited to demobilization, termination of contracts,
re-stocking charges, etc., and Contractor’s fee of three and one half percent (3
½%) on all costs of construction and termination.

...

§ 13.3 The Owner shall also pay the Contractor the actual out of pocket costs of
the Contractor, either by purchase or rental at the election of the Owner, for
any equipment owned by the Contractor that the Owner elects to retain and that
is not otherwise included in the Cost of the Work under Section 13.2.1. To the
extent that the Owner elects to take legal assignment of subcontracts and
purchase orders (including rental agreements), the Contractor shall, as a
condition of receiving the payments referred to in this Article 13, execute and
deliver all such papers and take all such steps, including the legal assignment
of such subcontracts and other contractual rights of the Contractor, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Contractor under such subcontracts or purchase orders.

 

PAGE 12

 

12% APR

...

Michael Luzich

...

Diamond Jo Worth, LLC

...

400 East 3rd Street

...

Dubuque, IA 52001

...

563-690-2120

...

§ 14.3.1 The Owner representative’s designee is:

...

Kevin Fontenot

...

Diamond Jo Worth, LLC

...

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

6

--------------------------------------------------------------------------------


 

400 East 3rd Street

...

Dubuque, IA 52001

...

563-690-2120

...

Alan Kittleson, Vice President

...

Henkel Construction Company

...

208 East State Street, P.O. Box 920

...

Mason City, IA 50401

...

641-423-5674

...

It is hereby mutually agreed that Owner and Contractor are entering into this
agreement without a Guaranteed Maximum Price (GMP) to expedite the start of
construction for the benefit of the Owner.

...

It is further mutually agreed that the Contractor will submit to Owner a
proposed Change Order setting forth the Guaranteed Maximum Price (GMP) (together
with all underlying assumptions) no later than fifteen (15) working days after
receipt of the Guaranteed Maximum Price documents from Owner.  After approval of
the GMP, the Contractor will enter into subcontract agreements with
Subcontractors, Sub-subcontractors, material and equipment suppliers and vendors
in accordance with this Contract.  Prior to the approval of such Change Order,
construction will commence pursuant to separate agreements with certain
Subcontractors, Sub-subcontractors, material and equipment suppliers and vendors
and the terms of such separate agreements shall be replaced by such subcontract
agreements.

 

PAGE 13

...

...

...

§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document. A201-1997, as modified by
Agreement between Owner and Contractor.

...

To be determined

...

Title of Specifications exhibit:

...

To be determined

...

Title of Drawings exhibit:

...

To be determined

...

To be determined

...

Exhibit “A” – “Insurance, Indemnification, Bonding, and Waiver of Subrogation”

...

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

7

--------------------------------------------------------------------------------


 

Attachment “A” — “Billing Labor Rate Schedule”

 

PAGE 14

 

...

Diamond Jo Worth, LLC

 

Henkel Construction Company

 

...

 

 

 

 

 

Michael S. Luzich, President

 

Thomas R. Schaefer, President

 

 

 

Additions and Deletions Report for AIA Document A111™ – 1997. Copyright © 1920,
1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987 and 1997 by The American
Institute of Architects.   All rights reserved.  WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law.  This document was produced by AIA
software at 11:28:39 on 06/04/2005 under Order No.1000159854_1 which expires on
1/31/2006, and is not for resale.

 

User Notes:

 

(3955002732)

 

8

--------------------------------------------------------------------------------


 

Certification of Document’s Authenticity

AIA® Document D401TM – 2003

 

I,  , hereby certify, to the best of my knowledge, information and belief, that
I created the attached final document simultaneously with its associated
Additions and Deletions Report and this certification at 11:28:39 on 06/04/2005
under Order No. 1000159854_1 from AIA Contract Documents software and that in
preparing the attached final document I made no changes to the original text of
AIA® Document A111™ – 1997 - Standard Form of Agreement Between Owner and
Contractor where the basis for payment is the COST OF THE WORK PLUS A FEE with a
negotiated Guaranteed Maximum Price, as published by the AIA in its software,
other than those additions and deletions shown in the associated Additions and
Deletions Report.

 

 

 

(Signed)

 

 

 

 

 

(Title)

 

 

 

 

 

(Dated)

 

 

 

AIA Document D401™ – 2003. Copyright © 1992 and 2003 by The American Institute
of Architects.   All rights reserved.  WARNING: This AIA® Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law.  This document was produced by AIA software at 11:28:39
on 06/04/2005 under Order No.1000159854_1 which expires on 1/31/2006, and is not
for resale.

 

User Notes:

 

(3955002732)

 

1

--------------------------------------------------------------------------------